204 P.3d 216 (2009)
Robert J. CARLSON and Janet B. Carlson, Petitioners,
v.
The INNIS ARDEN CLUB, INC., a Washington For-Profit Corporation; Respondents,
John J. Hollinrake, Jr., and Karen E. Hollinrake, and their marital community, Defendants,
Michael J. Rasch and Cynthia Rasch, and their marital community, Respondents,
John Does 1-20 and Jane Does 1-20, Defendants,
John P. Uberuaga and Joanna A. Uberuaga, Respondents;
No. 82279-4.
Supreme Court of Washington.
April 1, 2009.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, *217 Chambers, Fairhurst and Stephens, at its March 31, 2009, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied and the Respondent Innis Arden Club Inc.'s request for attorney fees is granted. The Respondent is awarded reasonable attorney fees and expenses pursuant to RAP 18.1(j). The amount of the attorney fees and expenses will be determined by the Supreme Court Clerk pursuant to RAP 18.1. Pursuant to RAP 18.1(d), Respondent should file an affidavit with the Clerk of the Washington State Supreme Court
For the Court
/s/ Gerry L. Alexander
CHIEF JUSTICE